 

Case 19-20148-rlj7 Doc 24 Filed 07/09/19 Entered 07/09/19 16:11:51 Page 1 of 19

TROY A, BLACKWELL; SBN 00793348
BLACKWELL LAW FIRM, LLP

703 S. Van Buren

Amarillo, TX 79101

(806)331-3130

(806)331-4530 FAX

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION

IN RE:

RICKEY LYNN PATTON
RENA LON PATTON

CASE NO. 19-20148-7

(2 UN I) )

DEBTORS
VERIFICATION OF MAILING LIST

In accordance with Local Rule 1002, the above named Debtor hereby verifies that the
attached list of creditors is true and correct to the best of my knowledge. | also certify that the

attached mailing list

[ ] is the first mailing list filed in this case.
[xx] adds entities not listed on previously filed list(s).

{ ] changes or corrects names and addresses on previously filed mailing list(s).

  

DATE: July 9, 2019

   

00793348

 

e
Attorney for/Debtor(s)

 

 
 

Case 19-20148-rlj7 Doc 24 Filed 07/09/19 Entered 07/09/19 16:11:51 Page 2 of 19

Kyle Michels
7213 Versailles
Amarillo, TX 79721

Greg Bazar
2208 Wayne Ave
Lubbock, TX 79107

Madison Scott
7409 Parkridge Dr
Amarilio, TX 79119

Chad Tompkins
2161 SE 2001
Andrews, TX 79714

Judd Porter
45 Prairie Ln
Andrews, TX 79714

Aaron Gibson
605 NW 5th St
Andrews, TX 79714

Joseph Newbrough
700 NE 1500
Andrews, TX 79714

Brady Keys
4814 119th St
Lubbock, TX 79424

Jason Blacklock
16609 Co. Rd 1920
Lubbock, TX 79124

Chris Shah
7000 Preston Rd
Frisco, TX 75034

Law Office of Keith Thompson, PC
11003 Quaker Ave
Lubbock, TX 79424

Eleven Texas Investments, LLC
c/o Judd Porter

405 SWist

Andrews, TX 79714

Eleven Texco

c/o Eleven Texas Investments
405 SW ‘tst

Andrews, TX 79714
 

Case 19-20148-rlj7 Doc 24 Filed 07/09/19 Entered 07/09/19 16:11:51 Page 3 of 19

Eieven Texas Investments, LLC
405 SW 1st
Andrews, TX 79714

 
 

Case 19-20148-rlj7 Doc 24 Filed 07/09/19 Entered 07/09/19 16:11:51 Page 4 of 19

CERTIFICATE OF SERVICE

The undersigned hereby certifies that on the date this motion was filed, a true and
correct copy of the foregoing was served on the following parties in interest via U.S. Mail or

electronic notice:

CHAPTER 7 TRUSTEE-via electronic notice
Keni Ries

2700 S. Western St, Ste 300

Amarillo, TX 79109

U.S. TRUSTEE-via electronic notice

William Parkinson
1100 S. Commerce, Rm. 976
Dallas, Texas 75242

CREDITOR

Greg Bazar

2208 Wayne Ave
Lubbock, TX 79407

CREDITOR

Chad Tompkins
2161 SE 2001
Amarillo, TX 79119

CREDITOR

Aaron Gibson

605 NW 5th St
Andrews, TX 79714

CREDITOR

Brady Keys
4814 119th St
Lubbock, TX 79424

CREDITOR

Chris Shah
7060 Preston Rd
Frisco, TX 75034

CREDITOR

Law Office of Keith C. Thompson, PC
11003 Quaker Ave

Lubbock, TX 79424

CREDITOR

Eleven Texco

c/o Eleven Texas Investments, LLC
405 SW ‘st

Andrews, TX 79714

DEBTORS

Rickey and Rena Patton
20251 Raintree Ln.
Canyon, TX 79015

CREDITOR

Kyle Michels

7213 Versailles
Amarillo, TX 79121

CREDITOR |
Madison Scott
7409 Parkridge Dr
Amarillo, TX 79119

CREDITOR

Judd Porter

45 Prairie Ln
Andrews, TX 79714

CREDITOR

Joseph Newbrough
700 NE 1500
Andrews, TX 79714

CREDITOR

Jason Blacklock
16609 Co. Rd. 1920
Lubbock, TX 79424

CREDITOR

Eleven Texas Investments, LLC
c/o Judd Porter

200 NW Ave K

Andrews, TX 79714

CREDITOR

Eleven Texas Investments, LLC
405 SW ist

Andrews, TX 79714

 
   

Case 19-20148-rlj7 Doc 24 Filed 07/09/19 Entered 07/09/19 16:11:51 Page 5 of 19

Fill in this information to identify your case:

Debtor 1 Rickey _ Lynn Patton
First Name, Middie Name Last Name

Debtor 2 Rena Lon Patton

(Spouse, if filing) First Name Middie Name Last Name

 

United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

iene 19-20148-7 f¥]_ Check if this is an

amended filing

 

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

 

 

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY
claims. List the other party to any executory contracts or unexpired leases that could result In a claim. Also list exacutory contracts

on Schedule A/B: Property (Offictal Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G}.
Do not Include any creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property.
If more space is needed, copy the Part you nead, fill it out, number the antrles In the boxes on the left. Attach the Continuation Page

to this page. On the top of any additional pagas, write your nama and case number (if known).

List All of Your PRIORITY Unsecured Ciaims

1. Do any creditors have priority unsecured claims against you?
No, Go to Part 2,
| fi Yes.

2. List ail of your priority. unsecured claims. |f a craditor has more than one priority unsecured claim, list the creditor separately for each
claim. For each claim iisted, identify what type of claim itis. If a claim has both priority and nonpriority amounts, list that claim here and
show bath priority and nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If

! more space is needed for priority unsecured claims, fili out the Continuation Page of Part 1. If more than one creditor holds a particular

| claim, list the other creditors in Part 3.

 

 

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.

 

 

 

 

 

 

 

 

 

 

 

 

2.1
Priomly Creditors Name Last 4 digits of account number _
When was the dabt incurred?

Number Street
| As of the date you file, the claim is: Check all that apply.
| : Contingent
| ; (j Unliquidated
City State SP Code [] Disputed
| Who incurredthe debt? Checkone. - Type of PRIORITY unsecured claim:
| [J] Debtor 7 only Domestic support obligations
| Debtor 2 only O Pe 8

Taxes and certain other debts you owe the government

(_] Debtor 1 and Debtor 2 only Claims for death or personal injury while you were
(J At least one of the debtors and another intoxicated

CJ Check If this claim is for a community debt EJ Other. Specify

Is the claim subject to offset?
(J No

oO Yes

Official Form 106E/F . Schedule E/F: Creditors Who Have Unsecured Claims : page 1
 

 

Case 19-20148-rlj7 Doc 24 Filed 07/09/19 Entered 07/09/19 16:11:51 Page 6 of 19

Debtor 1 Rickey Lynn Patton
Debtor 2 Rena Lon Patton

 

List All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

£] No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor whe holds each claim.
If a creditor has more than one nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what
type of claim itis. Do not list claims already included in Part 1. [f more than one creditor holds a particular claim, list the other creditors in
Part 3. If more space is needed for nonpriority unsecured claims, fill out the Continuation Page of Part 2.

 

41

 

 

 

Can Capital Asset Servicing, Inc.
Nonpriority Creditors Name
2015 Vaughn Rd. NW, Sulte 500

 

 

 

 

Number Street
Kennesaw GA _ 30144-7831
City State = ZIP Cade

Who Incurred the debt? Check one.
() Debtor 1 only
(C] Debtor 2 only
Debtor 1 and Debtor 2 only
At least one of the debtors and another

Chock if this clalm is for a community debt
Is the claim subject to offset?

I No
Cl Yes

4.2

Capital Gne
Nonpriority Creditors Name
PO Box 60599
Number Street

 

 

 

 

 

 

City of Industry CA 91716-0599
Clty State ZIP Code

Who incurred the debt? Check one.
Debtor 1 only

(] Debtor 2 only

fv] Debtor 1 and Debtor 2 only

LJ Atleast one of the debtors and another

Check if this claim is for a community debt

Is the claim subject to offset?
No
CJ Yes

Last 4 digits ofaccountnumber 6 6 4 5
When was the debt incurred?

As of the date you file, tha claim is: Check all that apply.
(J Contingent

C) Uniiquidated

CJ Disputed

Type of NONPRIORITY unsacured claim:
[J Student loans
(J Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
(1 Debts to pension or profit-sharing plans, and other similar debts
Other. Specify
Trade Debt

Last 4 digits of accountnumber 6 6 3 2

When was the debtincurred? 3/2019

As of the date you file, the claim is: Check all that apply.
EJ Contingent

C] Unliquidated

[] Disputed

Type of NONPRIORITY unsecured claim:
CO Student loans
CJ Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
(J Debts to pension or profit-sharing plans, and other similar debts
fy] Other. Specify
Credit Card

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Ciaims

Case number (if known} _19-20148-7

 

$90,000.00

$2,504.31

page 2
   

Case 19-20148-rlj7 Doc 24 Filed 07/09/19 Entered 07/09/19 16:11:51 Page 7 of 19

Debtor 1 Rickey Lynn Patton
Debtor 2 Rena Lon Patton

Case number (if known} _19-20148-7

 

Your NONPRIORITY Unsecured Claims -- Continuation Page

After listing any entrias on this page, number them sequentially from the

previous paga.
43

Capital One
Nonpriorlty Creditor’s Name _

PO Box 60599

Number Street

 

 

 

 

 

 

City of Industry CA 91716-0599
City State ZIP Code
Who incurred the debt? =Check one.
Debtor 7 only
(CO Debtor 2 only
Debtor 1 and Debtor 2 only
LJ Atleast one of the debtors and another

Check if this claim is for a community debt
ts the claim subject to offset?

No
Ci Yes

 

4.4

 

 

 

Capital One
Nonpzsilority Creditors Nama
PO Box 60599

Number Street

 

 

City of Industry CA
City State = ZIP Code

Who incurred the debt? Check one.
[I] Debtor 1 only
Debtor 2 only
[7] Debtor 1 and Debtor 2 only
LJ Atleast one of the debtors and another

Check if this claim is for a community debt
Is tha claim subject to offset?

f] No
oO Yas

 

4,6

 

 

 

Capital One
Nenpriority Crediter's Name
PO Box 60599

Number Street

91716-0599

 

 

City of Industry CA 91716-0599
City State ZIP Coda

Who incurred the dabt? Check one.

CJ Debtor 1 only

(J Debtor 2 only

Debtor 7 and Debtor 2 only

( Atleast one of the debtors and another

Check if this claim is for a community debt
Is the clalm subject to offset?

No
E Yes

Official Form 106E/F -

 

$2,202.97

Last 4 digits of accountnumber 0 0 8 5
When was the debtincurred? 2/2019

As of the date you file, the claim is: Check all that apply.

£-] Contingent
C] Untiquidated
[] Disputed

Type of NONPRIORITY unsecured claim:
[I] Student loans
[[] Obtigations arising out of a separation agreement or divorce
that you did not report as priority claims
(] Pebts to pension or profit-sharing Plans, and other similar debts
Other. Specify
Credit Card

$758.36
Last 4 digits of account number 2 9 5 7

When was the debtincurred? 2/2019

As of the date you file, the claim is: Check all that apply.
(J Contingent

CL] Ynliquidated

[] Disputed

Type of NONPRIORITY unsecured claim:
(_] Student icans
(0 Obligations arising out of a separation agreement ar divorce
that you did not report as priority claims
[J] Debts to pension or profit-sharing plans, and other similar debts
Other. Specify
Credit Card

$2,618.57
Last4 digits ofaccountnumber 7 9 14 9°
When was the debt incurred? 3/2019

As of the date you file, the claim is: Check all that apply.
CJ Contingent

CJ Unliquidated

(J Pisputed

Type of NONPRIORITY unsecured claim:
[] Student loans
[-] Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
(_] Debts to pension or profit-sharing plans, and other similar debts
Other. Specify
Credit Card

Schedule E/F: Creditors Who Have Unsecured Claims page 3
 

 

Case 19-20148-rlj7 Doc 24 Filed 07/09/19 Entered 07/09/19 16:11:51 Page 8 of 19

Debtor 1 Rickey Lynn Patton
Debtor 2 Rena Lon Patton Case number (if known} _19-20148-7

 

Your NONPRIORITY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequantially from the
previous page.

 

 

 

 

 

 

 

 

 

 

 

4.6 $3,579.08
Chase Last 4 digits of accountnumber 9 QO§F 7 7
Nonpriority Creditors Name anan
PO Box 6294 When was the debt incurred? 3/2019
Number Street / As of the date you file, the claim Is: Check all that apply.
C1 Contingent
[] Untiquidated
L] Disputed
Carol Stream Ik 60197
City State ZIP Code Type of NONPRIORITY unsecured claim:

 

Who incurred the debt? Check one.

[] Debtor 1 only

(_] Debtor 2 only

(¥] Debtor 71 and Debtor 2 only

[J Atleast one of the debtors and another

( Student loans

(0 Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

(J . Debts to pension or profit-sharing plans, and other similar debts

Other. Specify

 

 

 

 

 

 

 

 

 

 

[v7] Check if this claim Is for a community debt Credit Card

Is the claim subject to offset?

No

Cl Yes

47 $969.19

Chase Last 4 digits ofaccountnumber 8 8 1 8

PO Dan 6204 Name When was the debt incurred? 3/2019

Number Streat As of the date you file, the claim Is: Check ail that apply.
1 Contingent
[7] Unliquidated
[] Disputed

Carol Stream ik 60197

City State = ZIP Code . Typs of NONPRIORITY unsecured claim:

Who incurred the debt? Check one.
[7 Debtor 7 only
([] Debtor 2 only
_ f¥f Debtor 1 and Debtor 2 only
[] Atleast one of the debtors and another

Student loans
(LJ Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
[1] Debts to pension or profit-sharing plans, and other similar debts
Other. Specify

 

 

 

 

 

 

 

 

 

Check if this claim is for a community debt Credit Card
Is the claim subject to offsat?
No
Oo Yes
4.8 $18,565.58
Chase Last 4 digits ofaccountnumber 6 1 8 6
Nonpriority Creditors Name a.
PO Box 15123 When was the debtincurred? 3/2019
Number Street As of the date you file, the claim Is: Check ail that apply.
CJ Contingent
fF] Unliquidated
7 Disputed
Wilmington DE «19850-5123
City State ZIP Code Typa of NONPRIORITY unsecured claim:

Who incurred the debt? Check one,
. Debtor 1 only
* D Debtor 2 only
Debtor 1 and Debtor 2 only
[J Atleast one of the debtors and another

(J Student loans

(0 Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

(1 Psbts to pension or profit-sharing plans, and other similar debts

Other. Specify

Check if this claim is for a community debt Personal Credit Card / Business Debt

Is the claim subject to offset?

J No

CO Yes

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims — - . page 4
 

Case 19-20148-rlj7 Doc 24 Filed 07/09/19 Entered 07/09/19 16:11:51 Page 9 of 19

Debtor 4 Rickey Lynn Patten
Debter2 Rena Lon Patton Case number (if known) _19-20148-7

Your NONPRIORITY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the
previous page.

 

 

 

 

 

 

 

 

 

 

4.9 $10,475.92
Chase/Amazon Last 4 digits ofaccountnumber 4 6 4 O
Nonpriority Craditor's Name : “anata
PO Box 6294 When was the debtincurred? 3/2019
Number Streat As of the date you file, the claim is: Check all that apply.
(-] Contingent
CJ Uniiquidated
{C} Disputed
Carol Stream IL 60197
city State ZIP Code Type of NONPRIORITY unsecured claim:

Who incurred the debt? Check one.

Debtor 1 only [] Student foans

Obligations arising out of a separation agreement or divorce
L) Debtor 2 only that you did not report as priority claims

Aten’ Pe, only nd anoth (CO Debts to pension or profit-sharing plans, and other similar debts
O orene ee and anotmer Other. Specify

iy] Check if this claim is for a community debt Credit Card
Is the claim subject to offset?

4 No
CI Yes

4.10 $69,000.00
Dealer Electronic Supplies Last 4 digits of account number

Nonpriority Craditor's Name
8500 W. Renoark When was the debt incurred?

Number Street As of the date you file, the claim is: Check all that apply.
LC) Contingent
CD Unliquidated

 

 

 

 

 

 

 

 

 

{] Disputed
Oklahoma City OK 73127
City State ZIP Code Type of NONPRIORITY unsecured claim:

 

Who incurred tha debt? Check one.

Li Debtor 7 only (] Student loans

(J Obligations arising out of a separation agreement or divorce

 

 

 

 

 

 

 

 

 

 

 

Debtor 2 only that you did not report as priority claims
OO A 1 and Debtor 2 only () Debts to pension or profit-sharing plans, and other similar debts
fy] Atleast one of the debtors and another Other. Specify
Check if this claim is for a community debt Trade Debt
is the claim subject to offset?
fy} No
| Yes
4.17 $2,645.43
Dillards/Wells Fargo Last 4 digits of account number 4 § §& 7
PO Bat 51193. Name When was the debt incurred? 3/2019
Number Street As of the date you file, the claim is: Check all that apply.
( Contingent
(2 Unliquidated
CO Disputed
Los Angeles CA 90051
City Stata ZIP Coda Type of NONPRIORITY unsecured ciaim:

Who incurred the debt? Check one.

{] Debtor 1 only

{] Debtor 2 only

fy] Cebtor 1 and Debtor 2 only

{UJ Atleast one of the debtors and another

[] Student loans
[[] Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
‘O Debts to pension or profit-sharing plans, and other similar debts
Other. Specify
[] Check if this claim is for a community debt Credit Card

Is the claim subject to offset?

fy] No
oO Yes

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims , page 5
 

 

 

Case 19-20148-rlj7 Doc 24 Filed 07/09/19 Entered 07/09/19 16:11:51 Page 10 of 19

Debtor 4
Debtor 2

Rickey Lynn Patton
Rena Lon Patton

Case number (if known} _719-20748-7

 

Your NONPRIORITY Unsecured Claims -- Continuation Page

After fisting any entries on this page, number tham sequentially from the

previous page.

4.12

 

 

 

 

Discover

Nonprierity Creditors Name
PO Box 790213
Number Street

 

 

Saint Louis MO 63179
City State 2tP Code

Who incurred the debt? Check one.
( Debtor 1 only
Debtor 2 only
Debtor 1 and Debtor 2 only
( Atleast one of the debtors and another

f7] Check if this claim is for a community debt
Is the claim subject to offset?

iv] No
oOo Yes

4,13

 

 

 

 

Great Plains National Bank
Nonprority Creditors Name
2017 W. Third

Number Streat

 

 

 

Elk City OK 73644
_ City State ZIP Coda
Who Incurred the debt? Check one.

Debtor 1 only
( Csbtor 2 only
Debtor 4 and Debtor 2 only
[|] At least one of the debtors and another

(7 Check If this claim fs for a community debt
Is the claim subject to offset?

1 No
OO Yes

Potential Issues with Bank Loan

 

$13,061.15

Last 4 digits of accountnumber 1 7 4 7
When was the debtincurred? 3/2019

As of the date you file, the claim is: Check ali that apply.

{J Contingent
() Untiquidated
fj Disputed

Type of NONPRIORITY unsecured claim:
(LJ Student loans
(LJ Obtigations arising out of a separation agreement or divorce
that you did not report as priority claims
(] Debts to pension or profit-sharing plans, and other similar debts
Other. Specify
Credit Card

$160,000.00
Last 4 digits ofaccountnumber 5 3 8 0.
When was the debtincurred? 2/2016

As of the date you file, the claim is: Check all that apply.

[1 Contingent
[] Unliquidated
fy] Disputed

Type of NONPRIORITY unsecured claim:
( Student loans
( Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
() Debts to pension or profit-sharing plans, and other similar debts
Other. Specify
Trade Debt/Disputed

Novation of Loan & Other Affirmative Defenses

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

_ page 6
 

 

 

 

Case 19-20148-rlj7 Doc 24 Filed 07/09/19 Entered 07/09/19 16:11:51 Page 11 of 19

Debtor 1 Rickey Lynn Patton
Debtor 2 Rena Lon Patton

Case number (if known) _ 19-20148-7

 

Your NONPRIORITY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the

pravious page.

 

4.14

 

 

 

Home Depot
Nonpriority Crediter's Nama
PO Box 78011
Number Street

 

 

Phoenix AZ 85062

City State ZIP Cade

Who incurred the debt? Check one.
Debtor 1 only

Ej Debtor 2 only

fH Debtor 1 and Debtor 2 only

[] At least one of the debtors and another

Check If this claim is for a community debt

je the claim subject to offset?
1 No

CI Yes

4.15

 

 

 

 

Lowes
Nonpriority Crediter's Name
PO Box 530914

 

 

 

 

Number Street
Atlanta GA 30353-0914
Clty State ZIP Coda

Who Incurred the debt? Check one.

(0 Debtor 1 only

[ Debtor 2 only

Debtor 1 and Debtor 2 only

(O Atleast one of the debtors and another

- [yj Check if this claim is for a community debt

Is the claim subject to offset?
No
[] Yes

4.16

US Bank

Nonpriority Craditor's Name
Po Box 790408
Numbar Street

 

 

 

 

 

 

Saint Louis MO 63179-0408
City State ZIP Coda

‘Who incurred the debt? — Check one.

[] Debter 1 only
Debtor 2 only
{¥] Oebtor 1 and Debtor 2 only

{[] Atleast one of the debtors and another
. f¥] Check if this claim is for a community debt

Is the claim subject te offset?
No
C1 Yes

Official Form 106E/F

 

$635.28
Last 4 digits ofaccountnumber 8 5 4 3°

When was the debt incurred? 3/2019

As of the date you file, the claim is: Check ail that apply.

(1 Contingent
(I Unliquidated

(] Disputed

Type of NONPRIORITY unsecured claim:

I] Student loans

LJ Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

(1) Debts to pension or profit-sharing plans, and other similar debts

Other. Specify
Credit Card

$620.36
Last 4 digits ofaccountnumber 6 3 1 2

When was the debt Incurred? 3/2019
As of the date you file, the claim is: Check all that apply.

1 Contingent
( Untiquidated

CO Disputed

Type of NONPRIORITY unsecured claim:
([] Student loans
Obligations arising out of a separation agreement or divorce
that you did net report as priority claims
[] Debts to pension or profit-sharing plans, and other simitar debts
Other. Specify
Credit Card

$3,849.80
Last 4 digits ofaccountnumber 4 2 9 3
When was the debt incurred? 3/2019

As of the date you fila, the claim is: Check all that apply.
[1 Contingent

(Q Unliquidated

[] Disputed

Type of NONPRIORITY unsecured claim:
[] Student loans
[7] Obligations arising out of a separation agreement or divarce
that you did not report as priority claims
([] Debts to pension or profit-sharing plans, and other similar debts
Other. Specify
Credit Card

Schedule E/F: Creditors Who Have Unsecured Claims : page 7
 

 

Case 19-20148-rlj7 Doc 24 Filed 07/09/19 Entered 07/09/19 16:11:51 Page 12 of 19

Debtor 1 Rickey Lynn Patton
Debtor 2 Rena Lon Patton Case number (ifknown) _19-20148-7

List Others to Be Notified About a Debt That You Already Listed

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2.
For example, if a collection agency Is trying to collect from you for a debt you owe to someone else, list tha original
creditor in Parts 1 or 2, then list the collection agency hare. Similarly, if you have more than one creditor for any of the
debts that you listed in Parts 1 or 2, list the additional creditors hare. If you do not have additional parties to be notified for
any debts In Parts 1 or 2, do not fill out or submit this page.

 

Aaron Gibson On which entry in Part 1 or Part 2 did you list the original creditor?
Name
605 NW 5th St Line of (Check one): [[] Part 1: Creditars with Priority Unsecured Claims

 

Number Street
sens [) Part 2: Creditors with Nonpriority Unsecured Claims

 

 

Last 4 digits of account number

 

 

Andrews TX 79714

City State ZIP Code

Anthony Silas, PC On which entry in Part 1 or Part 2 did you list the original creditor?

Name

PO Box 2200 Line 4.10 of (Check one): [[] Part 1: Creditors with Priority Unsecured Claims

 

Number Street
ume Part 2: Creditors with Nonpriority Unsecured Claims

 

 

Last 4 digits of account number

 

 

Whitney TX 76692

City State ZIP Cade

Brady T. Keys On which entry in Part 1 or Part 2 did you list the original creditor?

Name

4814 119th St Line of (Check one): [] Part 1: Creditors with Priority Unsecured Claims

 

Numb Street
der ° LI Part 2: Creditors with Nonpriority Unsecured Claims

 

 

Last 4 digits of account number

 

 

Lubbock TX 79424

City State ZIP Code

Can Capital On which entry In Part 1 or Part 2 did you list the original creditor?

Name

414 W. 14th St., 3rd Floor Line 4.1 of (Check one): [F] Part 1: Creditors with Priority Unsecured Claims

 

Numb Street
umper fy] Part 2: Creditors with Nonpriority Unsecured Claims

 

 

Last 4 digits of account number

 

 

New York NY 10014

City Stata ZIP Code

Chad Tompkins On which entry in Part 1 or Part 2 did you list the original creditor?

Name

2161 SE 2001 Line of (Check ane): [TJ Part 1: Creditors with Priority Unsecured Claims

 

Numb Street
umper ree Ci Part 2: Creditors with Nonpriority Unsecured Claims

 

 

Last 4 digits of account number

Andrews TX 7O7 14
City State ZIP Code

Official Ferm 106E/F / Schedule E/F: Creditors Who Have Unsecured Claims page 8
 

 

Case 19-20148-rlj7 Doc 24 Filed 07/09/19 Entered 07/09/19 16:11:51 Page 13 of 19

Debtor 1 Rickey Lynn Patton
Debtor2 Rena Lon Patton

Case number (if known} _19-20148-7

List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

 

On which entry in Part 1 or Part 2 did you list the original creditor?
Line of (Check one}: [[] Part 1: Creditors with Priority Unsecured Claims

 

 

 

 

Chris Shah

Name

7000 Preston Rd

Number Street

Frisco TX 76034
City Stata aiP Code

Dealer Electronic Supply Company
Name

2320 Columbus Ave.

[] Part 2: Creditors with Nonpriority Unsecured Claims ©

Last 4 digits of account number

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.10 of (Check one): [[] Part 1: Creditors with Priority Unsecured Claims

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Official Form 106E/F ©

Numb Street
umeer ree fH Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of account number
Waco TX 76702-2676 a
City State = ZIP Cade
Eleven Texas Investments, LLC On which entry in Part 1 or Part 2 did you list the original creditor?
Nama
’ clo Judd Porter Line of (Check one): [] Part 1; Creditors with Priority Unsecured Claims
Numb Street
200 NW Ave K (C] Part 2: Creditors with Nonpriority Unsecured Claims
. Last 4 digits of account number __
Andrews TX 79714 ~— —
City State = ZIP Code
Eleven Texas Investments, LLC On which entry in Part 1 or Part 2 did you list the original craditor?7
Name
405 SW 1st Line of (Check one): [] Part 1: Creditors with Priority Unsecured Claims
Numb Streat
“mer ee [] Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of account number
Andrews T™ 79714 —
Clly State = ZIP Coda
Eleven Texco On which entry in Part 4 or Part 2 did you list the original creditor?
Name
c/o Eleven Texas Investments Line of (Check ona): F] Part 1: Creditors with Priority Unsecured Claims
Numb Street
405 SW dst (] Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of account number /
Andrews TX 79714 ~—
City State ZIP Cade
Greg Bazar On which entry in Part 4 or Part 2 did you list the original creditor?
Name
2208 Wayne Ave Line of (Check one): [] Part 1: Creditors with Priority Unsecured Claims
Numé Street
vmer ree [] Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of account number
Lubbock TX 79407 ~~
_ Clty State ZIP Code

Schedule E/F: Creditors Who Have Unsecured Claims page 9

 
 

 

Case 19-20148-rlj7 Doc 24 Filed 07/09/19 Entered 07/09/19 16:11:51 Page 14 of 19

Debtor 1 Rickey Lynn Patton

Debtor 2 Rena Lon Patton

Case number (if known) _19-20148-7

List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

IRS-Insolvency and Quality
Name

PO Box 7346
Number Street

 

 

 

 

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check ona): [] Part 1: Creditors with Priority Unsecured Claims
(i Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): [[] Part 1: Creditors with Priority Unsecured Claims

 

 

 

 

 

(i Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

On which entry in Part 1 or Part 2 did you list the original creditor?
Line of (Check one): [7] Part 1: Creditors with Priority Unsecured Claims

 

 

 

 

 

(CJ Part 2: Creditors with Nonpriority Unsecured Ciaims

Last 4 digits of account number

On which entry in Part 1 or Part 2 did you list the original creditor?
Line of (Check one): [[] Part 1: Creditors with Priority Unsecured Claims

 

 

 

 

 

(C Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one}: [[] Part 1: Creditors with Priority Unsecured Claims

 

 

 

 

 

(] Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): [[] Part 1: Creditors with Priority Unsecured Claims

 

 

 

 

- Official Form 106E/F

Philadelphia PA 191714
City Stata ZIP Code
Jason Blacklock
Name
1669 Co. Rd, 1920
Number Street
Lubbock TX 79424
City : State ZIP Code
Joseph Newbrough
Name
700 NE 1500
Number Street
Andrews TX 79714
City State ZIP Cede
Judd Porter
Name
45 Prairie Ln
Number Street
Andrews TX 79714
City State ZIP Coda
Kyle Michels
Name
7213 Versailles
Number Street
Amarillo TX 79121
City State ZIP Cade
Madison Scott
Nama

. 7409 Parkridge Or
Number Street
‘Amarillo TX ___79119
City Stata = ZIP Coda

(J Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

Schedule E/F: Creditors Who Have Unsecured Clalms page 10

 
   

Case 19-20148-rlj7 Doc 24 Filed 07/09/19 Entered 07/09/19 16:11:51 Page 15 of 19

Debtor 1 Rickey Lynn Patton
Debtor2 =Rena Lon Patton Case number (if known) _19-20148-7

List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

 

 

Texco Energy Solutions, Inc, On which entry in Part 4 or Part 2 did you list the original creditor?

Name

PO Box 2803 Line of (Check one): [7] Part 1: Creditors with Priority Unsecured Claims
Number Street

(J Part 2: Creditors with Nonpriority Unsecured Claims

 

 

Last 4 digits of account number

 

 

Amaritlo T™ 79105-2803

City State ZIP Code

The Law Office of Keith Thompson, PC On which entry in Part 1 or Part 2 did you list the original craditor?

Name

11003 Quaker Ave Line . of (Check one}; ([] Part 1: Creditors with Priority Unsecured Claims

 

Number Streat
" [] Part 2: Creditors with Nonpriority Unsecured Claims

 

 

Last 4 digits of account number _

Lubbock TX 79424
City State. ZIP Code

Official Form 106E/F . Schedule E/F: Creditors Who Have Unsecured Clalms page 11
 

 

Case 19-20148-rlj7 Doc 24 Filed 07/09/19 Entered 07/09/19 16:11:51 Page 16 of 19

 

   

Debtor 4 Rickey Lynn Patton

Debtor 2 Rena Lon Patton

 

Add the Amounts for Each Type of Unsecured Claim

Case number {if known) _19-20148-7

8. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only.
28 U.S.C. § 159. Add the amounts for each type of unsecured claim.

Total clalms 6a.

from Part 1.

6b.

6c.

6d.

Se.

Total claims 6f,
from Part 2

6g.

6h.

6i.

gj.

Official Form 106E/F

Domestic support obligations
Taxes and certain other dabts you owe the government
Claims for death or personal Injury whila you were intoxicated

Other. Add all other priority unsecured claims. Write that amount here.

Total. Add lines 6a through 6d.

Student loans

Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

Debts to pension or profit-sharing plans, and other similar
debts

Other. Add all other nonpriority unsecured claims, Write that amount here.

Total. Add lines 6f through 6i,

 

 

 

 

 

Total claim
6a. $0.00
6b. $0.00
&c. $0.00
6d. 4. $0.00
éd. $0.00
Total claim
6f. $0.00
6g. $0.00
6h. $0.00
a $381,486.00
Gj. $381,486.00

 

 

 

Schedule E/F: Creditors Who Have Unsecured Claims

page 12

 
 

 

Case 19-20148-rlj7 Doc 24 Filed 07/09/19 Entered 07/09/19 16:11:51 Page 17 of 19

  

Fill in this information to identify your case:

     

Debtor 1 Rickey Lynn Patton
First Name Middle Name Last Name

   

   
     

Debtor 2 Rena Lon Patton
(Spouse, if filing) First Name Middia Name Last Name

United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

Case number
(if known)

  
 
  

            
 

 

Check if this is an
amended filing

 
 

 

Official For 06De
Declaration About an Individual Debtor's Schedules 12/15

If two married people are fliing together, both are equally responsible for supplying correct information.
You must file this form whenever you fli bankruptcy schedules or amended schedules, Making a faise statement,

concealing property, or obtalning Money or property by fraud in connection with a bankruptcy case can result (n fines up to
$250,000, or imprisonment for Up to 20 years, or both. 18 U.S.C. §§ 162, 1341, 1519, and 3671.

Did you pay or agree to pay somaone who le NOT an attorney to halp you fill out bankruptcy forms?
No

(Ci Yes. Name of person Attach Bankruptcy Patition Preparer's Notice,
Declaration, and Signature (Official Form 119).

Under penalty of perjury, { declare that | have read the summary and schedules filed with this declaration and that they are

true and,correct. amen "
ff ,
iofe f
if p : ey
4 i; ? we é

X Nui fo he

 

Rickey Lynn Patton, Debtor 1

   

Official Form 106Dec Declaration About an individual Debtor's Schedules page 1
 

Case 19-20148-rlj7 Doc 24 Filed 07/09/19 Entered 07/09/19 16:11:51 Page 18 of 19

Fill in this information to identify your case:

Debtor 1 / Rickey Lynn Patton
First Name Middie Name Last Name

Debtor 2 Rena Lon Patton
(Spouse, if filing} First Name Migdie Name Last Name

United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS
hse if this is an

Case number 49-20148.-7
(if known}

 

amended filing

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical information 12/15

 

Be as complete and accurate as possible. If two married peopla are filing together, both are aqually responsible for supplying
correct information. Fill out all of your schedules first; than complete the information on this form. if you are filing amended
schedules after you fila your original forms, you must fill out a new Summary and check the box at the top of this page.

Summarize Your Assets

Your assets
Value of what you own

1. Schedule A/B: Property (Official Form 106A/B)

 

1a. Copy line 55, Total real estate, from Schedule A/B.........cecccssscsssseerssscctscsccescscsvesecsedseccsuransvsausaeesstevensasenssatessnessacs ___ $165,000.00
ib. Copy line 62, Total personal property, from Schedule AB... ccc sccscsscessscssssecsessensecesnsensassessesseveseacceeeracsecaeoaeesses ___ $231,578.42
1c. Copy line 63, Total of all property on Schedule A/B.....ccssescsesesssessessessssnessssnesseeserssssuvsseaeesersesaarenssscessetsssineraavate ow 9396,578.42

 

 

 

Summarize Your Liabilities

Your liabilitias
Amount you owe

2. Schedule D: Creditors Who Have Ciaims Secured by Property (Official Form 106D)
2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D..... ___ $130,610.21,

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106€/F)

 

3a. Copy the total claims from Part 4 (priority unsecured claims) from line 6e of Schedule E/Pia i csceceescerearenrens «$0.00
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F... cc eeeereen + ____ $381,486.00.
Your total liabilities | ___ $512,096.21

 

 

 

Summarize Your Income and Expenses

4, Schedule {: Your income (Official Farm 1061}
Copy your combined monthly income from line 12 of Schedule bu. cscccsc ccs ce sets see cenerressaesesessassscsrsesstrasentasninee eee 99: 965.66_

5. Schedule J: Your Expenses (Official Form 106J}
Copy your. monthly expenses from line 226 of Schedule di... .cccscssecssscsesrcascssesecsserenecsersencsacccsteceseessantertaacedseaedcaseeeraave ______— $4,337.00

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information ‘page 1
 

 

Case 19-20148-rlj7 Doc 24 Filed 07/09/19 Entered 07/09/19 16:11:51 Page 19 of 19

Debtor 1 Rickey Lynn Patton
Debtor2 ss Rena Lon Patton Case number (if known) _19-20148-7

Answer These Questions for Administrative and Statistical Records

&.

Are you filing for bankruptey under Chapters 7, 11, or 137

( No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
Yes

What kind of debt do you have?
({] Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
- family, or household purpose.” 11 U.S.C. § 107(8). Fill out lines 8-9g for statistical purposes. 28-U.S.C. § 159.

(J “Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

From the Statement of Your Current Monthly Income: Copy your total current monthly income from
Official Form 1224-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.

 

 

 

Copy the following spectal catagories of claims from Part 4, line 6. of Schedule E/F:

Total claim
. From Part 4 on Schedule E/F, copy tha following:

9a. Domestic support obligations. (Copy line 6a.)
9b. Taxes and certain other debts you owe the government. (Copy line 6b.}
$c. Claims for death or personal injury while you were intoxicated, (Copy line 6c.)
9d. Studentioans. (Copy line Sf.)
9e. Obligations arising out of a separation agreement or divorce that you did not report as

priority claims. (Copy tine 6g.}
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +

 

9g. Total, Add lines 9a through Of.

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information . page 2
